  Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 1 of 44 PageID# 1



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                                               ~GUN···_··;,:;~~-··j~
                            RICHMOND DIVISION
                                                                CLERK, U.S. D!Sl RlC r COURT
                                                                      RlCHiviOi'\D, VA


TOKS BANC CORP,
TOKS,
5 WORLD MARKETS CORPORATION,
WORLD MARKETS TRANSFER AGENCY
CORPORATION,
GLOBAL PROSPERITY CORPORATION,                 CIVIL ACTION NO. _3:20-cv-00393-HEH
                                                                   _ __
UNITED STATES OF AMERICA,
THE PEOPLE'S REPUBLIC OF CHINA,
ORGANIZATION OF THE PETROLEUM
EXPORTING COUNTRIES (OPEC),
TREASURY DEPARMENT OF
UNITED STATES,
FEDERAL RESERVE BOARD OF
UNITED STATES,
FEDERAL RESERVE BANK OF
RICHMOND,
INTERNATIONAL OLYMPIC COMMITTEE,
ASSOCIATION OF TENNIS PROFESSIONALS,
WOMEN'S TENNIS PROFESSIONALS,
INTERNATIONAL TENNIS FEDERATION,
NATIONAL FOOTBALL LEAGUE,
NATIONAL BASKETBALL ASSOCIATION,
MAJOR LEAGUE BASEBALL,
MAJOR LEAGUE SOCCER,
CHARLES, PRINCE OF WALES,
IDRIS ELBA, ACTOR, SINGER, PRODUCER,
SABRINA DHOWRE ELBA, FASHION MODEL,
DAKPRESCOT,QUARTERBACK
DALLAS COWBOYS,
BRIAN ALLEN, OFFENSIVE LINEMAN
LOS ANGELES RAMS,
MADONNA LOUISE CICCONE,
SINGER, SONGWRITER;
DEMOCRATIC PARTY,
REPUBLICAN PARTY,
ADESIJUOLA OGUNJOBI,
MEMBERS OF THE CLASS AND SUBCLASSES
AND,THOSE SIMILARLY SITUATED,

     PLAINTIFFS,



                                     1
          Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 2 of 44 PageID# 2



!"   V.

     UNITED NATIONS,
     WORLD HEALTH ORGANIZATION,
     CENTERS FOR DISEASE CONTROL
     AND PREVENTION,


             DEFENDANTS.




          CLASS ACTION COMPLAINT TO DECLARE CORONAVIRUS/COVID-19 AKA
     ''VIRUS SCAM'' A "SCAM,' "SHAM," "FRAUD," AND TOTAL GLOBAL NUISANCE
     AND PARANOIA DUE TO NO STRONG EVIDENCE TO SUSTAIN SUCH VIRUS
     EXISTS LET ALONE TO CAUSE SICKNESS AND DEATH IN LIVING PERSONS
     BECAUSE :MERE LIVING PERSONS BEING DECLARED SICK AND DEAD FROM
     ANY VURUS DOES NOT CONSTITUTE EVIDENCE OF PANDEMIC DUE TO SINCE
     THE BEGINNING OF HUMAN EXISTENCE AS WE KNOW SICKNESS AND DEATH
     IS NORMAL NOT ABNORMAL


             In this class action complaint, Lead Plaintiffs Toks Banc Corp, Toks, 5 World Markets

     Corporation, World Markets Transfer Agency Corporation, Global Prosperity Corporation,

     United States of America, People's Republic of China, Organization of the Petroleum Exporting

     Countries (OPEC), Treasury Department of United States, Federal Reserve Board of United

     States, Federal Reserve Bank of Richmond, International Olympic Committee, Association of

     Tennis Professionals, Women's Tennis Professionals, International Tennis Federation, National

     Football League, National Basketball Association, Major League Baseball, Major League

     Soccer, Charles, Prince of Wales, Idris Elba, Actor, Singer, Producer, Sabrina Dhowre Elba,

     Fashion Model, Dak Prescott, Quarterback Dallas Cowboys, Brian Allen, Offensive Lineman

     Los Angeles Rams, Madonna Louise Ciccone, Singer, Songwriter, Democratic Party, Republican

                                                    2
           Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 3 of 44 PageID# 3



     Party, Adesijuola Ogunjobi, Entrepreneur putative Plaintiffs as members of the class and

     subclasses and all persons and entities similarly situated (collectively "Plaintiffs") sue

     Defendants United Nations, World Health Organization, Centers For Disease Control and

     Prevention and the other Defendants as set forth herein, and show and allege as follows:

     I.        INTRODUCTION AND NATURE OF ACTION


           1. This is a complaint to declare coronavirus BOGUS which represents damages and

               equitable relief due to all the findings, articles, pundits' opinions, images, labels, media


               coverage, that have supported existence of coronavirus as we know it. No country, entity

               or natural person can be linked to be responsible for this virus. There is no scientific

               evidence COVID-19 actually exists let alone harmful. Any form of virus or bacteria or

               any elements that can cause sickness and death in natural person must be presented and

               backed with strong evidence. Mere statements and labeling of a "virus" causing sickness

               and death not enough to declare "pandemic."

          2.   World Health Organization, a subsidiary of United Nations responsible for naming the


               virus Coronavirus aka COVID-19 never presented any evidence via data collection (not


               laboratory tests which can be deemed unreliable) such virus exists. WHO observed

               residents of Wuhan, China getting sick and they turned it into a "pandemic" with mere

               brainwash tactics as in: a) Media coverage; b) Sickness & Death; c) Introduction of props

               (masks, gloves, sanitizer, notices, thermometer); d) Bigotry 1 (legal which cannot be


     1
e;     Bigotry here is the "Social Distancing" that promotes false sense of security one is healthy and others are not.
     Social Distancing is plain bigotry. Standing 6 feet away from one is not a guarantee one would not develop any
     form of disease. On an average if Coronavirus does exist (this lawsuit on record coronavirus doesn't exist}, other
-.   diseases are there for one to be afflicted with. The bigotry here is extraordinary and extreme which is making
     every Tom, Dick and Harry to practice medicine without license. Investigations will expose how extreme the

                                                              3
        Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 4 of 44 PageID# 4




             challenged); e) Governments across the globe; f) Delusion (do this, you're safe and well

a
             and live forever because no one is safe, well and live forever---we "function"); and f)

             Celebrities as "spokesperson" to support the bogus virus via declaration they tested

             "positive," and fundraising and big donations to help those affected by the "virus scam"

             which represents the best "tool" to get the word out.


        3. Governments across the globe literally tried to shut down this planet's existence
             which is totally impossible to achieve, period. However, the shut down only occurred

             via human rights abuse across the globe that we never encountered before reminiscent of

             the Nazi era and all the ugly era where people were violated legally without protection or

             cause to declare violation and addressed in proper forum (court). The courts became

             "last bastion" of abuses since courts are shut down as well and posting of notices to

             support COVID-19.

       4. The tests adopted for this virus are nothing short of "Quack" or lack of a better

             word "scam" because such tests allow "discretion" which means the officials dictate

             who is "positive"       and "negative" regardless of symptoms. What WHO and medical

             establishment (a notorious fraudulent industry) focused on is to plant "virus" in anyone's

             head since in reality every human can be sick and dead. No human is actually healthy

             (see Anatomy of Body). So, an average person declared "positive" can start embracing

             the result by how they felt since it's normal to get sick, not abnormal.




    bigotry has gone for example Walmart in Arlington, Jacksonville, FL has huge intercom outside blasting or
    dispensing medical advice people should stay 6 feet apart, avoid human contact, pay attention to people from
r   other countries where the rate of coronavirus infection is higher (this is true Walmart has recorded message), etc.
    This is ugly. This is the first time an organization (WHO), a subsidiary of United Nations has called the global
    community to join hands together and discriminate together. For the record Adesijuola "Ade" Ogunjobi (Plaintiff)
    of this lawsuit doesn't observe or practice 6 feet social distancing nor follow the bogus CDC guidelines which one
    can interpret as guidelines from uneducated people at CDC.

                                                             4
      Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 5 of 44 PageID# 5



~
     5.   Anatomy of Body is all humans are sick. The word "healthy" can only be used in context

a
          as a term to declare one "immune" or "insusceptible" to diseases. Evidence to support all

          humans are sick: a) Movement of bowel which means discarded of human wastes (feces)

          from the body via anus which takes up to 48 hours to accomplish validating no one is

          actually healthy, we "function" due to our immune system until such immune system

          expires which could be in any years depending on each person's life; b) Urination is

          another form of body eliminating waste and toxins from our body validating we're sick

          24 hours; c) Sweating is another form to get rid of toxins; d) Farting or emission of gas is

          another good example every human is sick; e) Saliva is full of bacteria when spit out

          another example human is sick 24 hours; f) Body and skin that require at least daily wash

          with soap and water; g) Soiled clothes, undergarments/socks/panty hoses (require

          replacement every 24 hours) that require to be washed via modem laundry washing

          machine with specially made laundry detergents and dryer. WHO and society screaming

          stay safe, keep your distance, etc. are just plain stupid because every human is sick and

          the delusion people are safe wearing masks is just that, nothing more. It's time for society

          to embrace "function" as opposed to healthy when describing people's existence. Healthy

          must only serve as a "context" to describe food, drink, and environment or relationship.

          However to declare one healthy than another is a misconception because not because one

          is not sick of one disease doesn't mean they're free from getting sick from another

          different disease which supports the coronavirus is a "scam" based on such factor

          anybody can be sick and die from such sickness.

,.   6.    Diseases don't spread only people get sick. The non-existence of coronavirus is




                                                   5
          Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 6 of 44 PageID# 6




                  based on the fact that it spreads via air2 and human with no evidence to support it just

                  mere statements. No such disease exists that can be passed via air, one must be in

                  contact with anyone afflicted and no guarantee such contact will result in sickness. TB

                  which is highly contagious when one in contact with a TB patient has been

                  documented testing positive for TB does not mean one would develop it. HIV another

                  highly contagious virus has same similar result that be in contact or exposed to the

                  virus does not guarantee automatic detection of the virus when such person is tested.

                  The mystery of diseases how transmitted can never be conclusive. Period.

             7.    This is a civil action on behalf of Lead Plaintiffs3 and other members of the class

                    comprised of subclasses identified herein of those directly injured by this scam or

                    virus scam and introduction of non-existence of a virus/disease labeled coronavirus

                    or COVID-19.

    II.      JURISDICTION AND VENUE

             8.     This Court has subject matter jurisdiction over this action pursuant to the 18 U.S.C.

                    § 3231.

            9.      WH04, a global body representing global community in matter of health and




    2
      Online articles have depicted how coronavirus spreads by showing people at a crowded facility like night club
    using glowing blue ray background in form of x-ray image with some form of image of the virus circulating like law
    enforcement forensic investigators spraying luminol to detect blood which glows in darkness. That's classic scam.
    No such virus can be detected that way, must go under the microscope. Welcome to the world of WHO.
    3
      All Plaintiffs (excluding Plaintiff Adesijuola "Ade" Ogunjobi) will be reimbursed as "Plaintiffs" via Toks' $100
    Quadrillion all stock tax free global transaction via stock grant at no cost. However, stock grant will not be uniform
    nor set aside to distribute. Stock grant will be split into categories as in: i) Countries; ii) Entities; iii) Individuals.
    What Plaintiff Countries will receive will be different from what Plaintiff Entities will get. Same applies to Plaintiff
~   Individuals. This is the first kind of Class Action that only seeks $75,001.00 and declaration of Coronavirus a Hoax
    thus making Defendants making no payments at all only to suffer defeat their virus is a scam, hoax and total sham,
    best price to pay. Damages here are priceless for global community, Toks will be right there to fill the void.
    4
      The audacity of some people to appoint WHO to dictate about health of this universe is arrogance at its finest
    validating why they set out to invent a virus, name it and declare a "pandemic" which is bogus.

                                                                 6
       Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 7 of 44 PageID# 7




                 well-being under United Nations along with CDC have no exception pursuant to

.                the Sovereign Immunities Act under 28 U.S.C. §1602 .

           10.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

                 1331.

           11. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

                 1332(a)(2), (3) and (4), as a civil action brought by citizens of the United States,

                 citizens of other Countries, both U.S. and foreign entities and organizations against

                 subjects of foreign and United States, and because there is complete diversity of

                 citizenship between Plaintiffs and the Defendants.

           12.   This Court also has subject matter jurisdiction over this action pursuant to 28

                 U.S.C. § 1605 (general exceptions to jurisdictional immunity of a foreign state).

           13.    The matter in controversy exceeds the sum or value of $75,000 and exclusive of

                  interest plus costs.

           14.    The Court also has supplemental jurisdiction over this action pursuant to 28 U.S.C.

                  § 1367.

           15.    Venue is proper in this district pursuant to 18 U.S.C. § 2334(a) and 28 U.S.C. §§

                   139l(b) and 1391(d).

           16.    This Class Action Complaint is being brought pursuant to Rule 23 (a) et. Seq

                  of the Federal Rules of Civil Procedure.

    III.           PARTIES AND STANDING

           17.    Plaintiff Adesijuola "Ade" Ogunjobi, the first entrepreneur ever filed $2 Trillion

                   all stock tax free proposed tender offers to acquire AT&T, AOL Time Warner,

                   General Electric Company, et al back in 2001; proposed to pay over $100 Billion



                                                     7
        Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 8 of 44 PageID# 8




                      in stock to victims of Bernard Madoff s $165 Billion Ponzi Scheme when he filed

                      Motion For Intervention during the bankruptcy hearing that went all the way to

                      Supreme Court of United States; now just proposed Toks' $100 Quadrillion all

                      stock tax Global transaction to create 2,000,000,000 jobs across the globe to fight

                      global poverty utilizing capitalism which the timing couldn't be better to serve as

                      "antidote" to WHO' s scam ("poison"); wrote a book5 which can be found with

                      Library of Congress with this title and documentation:


                     Book Title: 100 Quadrillion Modern Capitalism: The Transaction that Changed
                     The World. Creating 2 Billion Jobs Around The Globe And Using Capitalism To
                     Create Social Programs To Fight Global Poverty And World Great Depression
                     Through Toks, Inc. 's $100 Quadrillion Al Stock Tax Free Global Transaction.

                     CATALOG/ITEM NUMBER

                     ISBN: 978-0-692-96715-7
                     BARCODE: 5300
                     UNITED STATES COPYRIGHT REGISTRATION NUMBER: TXu 2-070-799
                     Effective Date of Registration: October 14, 2017
                     Retail Price: $30.00

                     As an entrepreneur he structured (to be implemented this 2020) stakes for Central

                    Banks of the world that will generate $1 Quadrillion in cash investment return;

                     also launching of largest trust for the poor and largest women's foundation for

                    women; a visionary with lack of fear that can be traced to his ancestor, the most

                    memorable slave back then and today which was outlined (inside the Book) his

                    family and relatives from his mother's side are descendants of slaves. Ade's


    5
      The "Book" will be sold for $30 per copy and a buyer will be granted $1.5 million in stock (Class C Common Share)
!   as "Token Gift" at no cost. This idea was outlined years ago tied to Toks' $100 Quadrillion all stock tax free to fight
    global poverty. The bogus coronavirus that have made poverty worse will be addressed to increase the stock issue
    from $1.5 million to $3.5 million in stock grant at no cost across the globe. Toks Banc Corp's bank will even lend an
    average person $30 to buy the book via opening an account in order to be issued $3.5 million in stock. See Global
    Press Release. This means Toks will cover all the damages across the globe due to this virus scam.

                                                               8
         Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 9 of 44 PageID# 9




                      position as a Plaintiff in this action coronavirus is BOGUS will allow the vision

0
                      of the entity to materialize to its fullest greatly beneficiary to global community

                      which is a small price to pay compared to embracing delusion and wearing placebo

                      masks one is safe from a bogus virus or sickness or death.

              18.     Plaintiff Toks 6, an entity formed in 1996 and taken public in 2001 and filed $2

                      Trillion all Stock tax free proposed tender offers to acquire AT&T, AOL Time

                      Warner, General Electric Company, et al back then but undermined by deep

                      racism7 disguised as "virtue" which today financial crisis and coronavirus ("virus

                      scam") validated Toks' transaction is superior than any transaction put together

                      since the inception of capitalism. Toks is back with $100 Quadrillion all stock tax

                      free to create 2,000,000,000 jobs to fight global poverty which at present the

                      transaction would surpass $100 Quadrillion all stock tax free. Toks is actually

                      the first entity (to be publicly traded) to generate $75 Trillion8 in sales within 12

                       months due to a stake it owns in another entity. Toks as a Plaintiff via their global

                       transaction would benefit global community better than a bogus virus few will




     6
       Toks is on record to reimburse all countries across the globe via over $30 Quadrillion in stock donation that can
     be used for liquid (cash) and reinvestment based on information countries are suing China or about to sue China
     which is unfortunate. All lawsuits to be dropped against China in return for Toks to make donations to cover all the
     losses linked to this bogus virus or virus scam aka coronavirus. Toks' $100 Quadrillion all stock tax free global
     transaction with jobs creation. Any blame must go to WHO that started this global nuisance lying about a virus that
     doesn't even exists. This means the transaction might go up to $200 Quadrillion all stock tax free global
     transaction.
     7
       Plaintiff Ade is a black man and it's na"ive for anyone to think racism is DEAD. No, racism is well and alive when it
     comes to black people. However, this action is not about racism, nor to discuss Tok's $100 Quadrillion, reference is
     made to Toks' $100 Quadrillion's role to compensate global community that has suffered economic hardship
-!   because ofWHO's scam of COVID-19.
     8
       There is Q&A format to be presented during global press conference with the media to unveil Toks' $100
     Quadrillion all stock tax free global transaction to create 2,000,000,000 jobs to fight global poverty. Inside the Q&A
     it outlined how Toks would generate $75 trillion in sales within 12 months. Such information was filed with
     Treasury Department, Federal Reserve Board, Congress, Senate, SEC and DOJ.

                                                               9
        Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 10 of 44 PageID# 10




                      only capitalize9 on which is nothing short of "scam" supported by governments

                      and medical establishment with the help of the media and people across the globe

             19.      Plaintiff Toks Banc Corp 10 was formed in State of Virginia on May 7, 2020 to

                      serve as a Bank Holding Company to acquire three largest Bank Holding

                      Companies in a $1 Trillion all cash proposed tender offer with business plan to

                      expand across the Globe which assets will surpass over $20 Quadrillion which

                      $20 Quadrillion in form of securities (Toks' Class A Common Share) already

                      granted to Bank Holding Company due to Toks is still the parent company,

                      however a spin-off will occur in the future which shareholders of Toks will own

                      60% stake. Toks Banc Corp as Plaintiff hopes society muster enough courage to

                      condemn this new wave of atrocity this bogus scam is spewing in order to utilize

                      the vision of the Bank Holding Company to support fight against global poverty

                      which has now gotten worse because of this bogus coronavirus ("virus scam")

                      wreaking havoc across the globe which is bizarre because no virus is doing such

                      damage, the lie and invention 11 of the virus is doing the damage.




    9
      Online campaign soliciting fund to buy masks for the poor in poor countries represents the "scam." Including
    governments funding plants to manufacture "placebo masks" which means masks with no scientific research the
    masks actually protect people from sickness which is a "scam" on its own. People should be arrested for this, but
    since United Nations, WHO, CDC and governments across the globe supporting this, the manufacturer of "placebo
    masks" are heroes.
    10
       Toks Banc Corp will be issuing the largest global bond offering exclusive sold to Central Banks of the world to
    raise $2.5 Quadrillion via Electronic Seigniorage which in return the Central Banks will control almost $10 to $20
    Quadrillion in assets (securities and investments). Also Toks Banc Corp structured $1 Trillion Credit Facility with
    Treasury, Federal Reserve Board and Federal Bank of Richmond via submission of Credit Facility Agreement and
    other relevant documents, however such Credit Facility Agreement has undergone various amendment and cure
    and today, another amendment and cure of the Credit Facility Agreement with other relevant documents will be
!   submitted seeking $2 Trillion credit facility against the proceeds of global bond offering.
    11
       Invention is used to demonstrate coronavirus was invented from thin air, not from lab like some idiots are
    claiming because no germ warfare invented in a lab would last this long and covers the whole planet ironically
    validating coronavirus does not exist in spite of allegation China invented the virus in Wuhan Lab with no strong
    evidence to back it.

                                                            10
Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 11 of 44 PageID# 11




    20.   Plaintiff 5 World Markets Corporation was formed in State of Virginia on May

          19, 2020 to support the vision of Toks' $100 Quadrillion. The role of the entity is

          to create new capital markets because of the overgrowing population of this

          world to improve global wealth and economy. The entity is a Securities

          Exchange under National Securities Exchange Pursuant to Section 6 of the

          Exchange Act governed by United States Securities & Exchange Commission (the

          "Commission") aka SEC, after exchange application and manual submitted with

          SEC for registration. The entity will trade securities and commodities valued over

          $100 Quadrillion. The entity will be allowed to entertain entities that wanted to be

          listed after their IPO and also list all the spin-offs of some publicly traded entities

          acquired in Toks' transaction. That will also include over 1,000,000 to 2,000,000

          entities to be launched and taken public and listed on the exchange. This entity

          will hire thousands of people and the last thing they want is to subscribe to this

          bogus virus and global nuisance full of "placebo masks and gloves" which are

          nothing but props for this "horror movie" produced and financed by United

          Nations and World Health Organization with casts of politicians, celebrities,

          athletes, media, medical pundits, and global citizens as extras.

    21.   Plaintiff World Markets Transfer Agency was formed May 19, 2020. The role of

          this entity is to issue all securities under Toks' $100 Quadrillion all stock tax free

          global transaction to create 2,000,000,000 jobs to fight global poverty. A transfer

          agency entity issues securities (especially stock) on behalf of the entity ("issuer")

          when the entity's currency (stock) is issued out to investors/shareholders. The

          ridiculous recommendation for people to work from home does not bode well for



                                            11
  Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 12 of 44 PageID# 12




                  typical day-to-day operation by management and employees. Leaving home for

                  work is normal and "healthy" (used in form of context) and allow people to form

                  extended "family" after their own family which ironically WHO and CDC and

                  others engaging in this delusion to make society a safe place is now promoting

                  environment to undermine natural human interaction (regardless of role of

                  Technology) and coordination.

         22.      Plaintiff Global Prosperity Corporation was formed on May 19, 2020. This entity

                  will be owned by a Trust for the poor across the globe. This entity will accept all

                  the spin-offs in order for the vision for the Trust for the poor across the globe to

                  materialize. The bogus "pandemic" here now with high unemployment rate

                  augmenting poverty at an alarming rate will now be countered by this entity

                  whose role is "antidote" to poverty.

         23.      Plaintiff United States of America was dealing with influx of illegal immigration

                  when this bogus "pandemic" was declared. Over 30,000,000 people are now out

                  of work. Overzealous governors, mayors threatening arrests, issuing illegal

                  citations like doling out raffle tickets. The era of Draco 12 enjoyed "rebirth" where

                  harshness, abuse, intimidation are the norm. United States Constitution vanished

                  into thin air. Illegal orders replaced the U.S. constitution all in the name of

                  protection. When people are protected, force was never the tool or approach to




12
   Draco was a notorious sadist that did not represent the symbol of democracy. Draco was a symbol of
totalitarian, fascist and dictator. Historians got it wrong to label Draco as the first democratic lawmaker because
laws are supposed to protect and never one sided. The fundamental element to dethrone Draco as the first
democratic lawmaker was the TEN COMMANDMENTS. TEN COMMANDMENTS was the original first
CONSTITUTION and DEMOCRACY. The commandments were amazing beyond amazing and promote values,
virtues, and just total respect for others. Today is the opposite, WHO, CDC and others engaging in barbarism
parading as public virtues.

                                                         12
Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 13 of 44 PageID# 13



          implement such protection. Protection is natural and easy to implement, for

          example one's right to be productive is protected because no one can force

          anyone to be productive meaning if one doesn't want to be productive, no

          problem, however if one chooses to be productive, the law is there to allow such

          individual to do so. United States has seen its share of violations of the

          constitution supported by certain statutes as follows:

                  Constitution

              ✓First amendment of United States Constitution established right to assemble
               which is very broad. CDC guidelines that sustain ridiculous orders from
               Governors and Mayors people should not gather or visit for social
               gathering is unconstitutional based on the coronavirus has been established
               as a "pandemic" other than media and corrupt medical establishment
               screaming "pandemic. " It's good for media since people will be glued to
               watch news or visits sites. It's good for hospitals getting paid big money for
               treating coronavirus and people dead ($13,000 for regular treatment and
               $38,000 for ventilator treatment or dead) which is now a paradox because
               on one hand, the hospitals want the virus scam to make people sick and kill
               them, and on the other hand, they pretend they want people to be safe.
             ✓ Fourth amendment of United States Constitution prohibits unreasonable
               seizure or right to be secured in their homes. Law enforcement officials have
               broken up gatherings at private residences based on this nonsense of
               spreading a disease that doesn't even exist. Or when Alyza Alder of Gilbert,
               Ariwna was arrested for posting her pictures on social media after arriving
               in Honolulu, Hawaii in violation of 14-day self-quarantine due to Gestapo
               style arrest triggered by a tip when she was spotted at a fast food restaurant.
             ✓ Ninth amendment of United States Constitution explicit adopted
               "enumeration" which means not because the constitution doesn't include
               certain violations as unconstitutional doesn't give any party or entity right
               to engage in violations not included which means we can say this is
               unconstitutional and CDC guidelines are unconstitutional even such
               guidelines were not outlined inside United States Constitution.
             ✓ Fourteenth amendment of United States Constitution is actually the
               amendment that has been violated more than any amendment, social
               distancing, shelter-in, stay home, essential worker, non-essential worker
               have violated this amendment especially when businesses have been shut
               down by mere stroke of pen. The amendment states " .. .nor shall any State
               deprive any person of life, liberty, or property, without due process of the
               law .... " Interpretation: Congress has not passed laws that support this
               bogus "pandemic" to restrict movements, force people to stay home, shut


                                           13
         Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 14 of 44 PageID# 14




                            down businesses, labeling of whose work is essential and who is not Uust
                            like that idiot Cuomo, Governor of New York telling people to go get
.                           "essential jobs" if they want to go back to work or another idiot by name
                            Lenny Curry, Mayor of Jacksonville bragging how he would send cops to
                            businesses deemed "non-essential" that opened), allocate fund to vaccine
                            to cure the disease if one exists. All we hear people are getting sick and
                            dying which in reality people get sick and die every day. Nothing is new
                            here.
                          ✓ Fifteenth amendment of United States Constitution is clear here to allow
                            people to vote as in running the country by electing representatives to
                            represent them. Now, the bogus guidelines that oppose gathering will now
                            be tested if people are allowed to go to polls and wait their tum to vote in
                            the upcoming elections. This is clear the virus is a SCAM because nothing
                            good comes out of a scam, period.

                              Statutes

                          ❖    18 U.S. Code § 227 which states " ... wrongfully influencing a private
                              entity's employment decision .... " due to jobs losses and closure of
                              businesses or businesses that have failed because of declaration of bogus
                               "pandemic."
                          ❖   18 U.S. Code§ 1001 (1)(2)(3). This statute covers all the bogus lies, yellow
                              journalism, manipulation, delusions, etc., about this virus scam.
                          ❖   18 U.S. Code§ 1347 Health care fraud (1)(2).
                          ❖   25 CFR Section 11.430-False Alarms. The whole "pandemic" label is
                              false alarm.

                     United States like other countries are now trying to balance the "rule of law" and

                     "rule of the mob" (ochlocracy) 13 which is tough due to this bogus virus.

             24.     Plaintiff People's Republic of China has suffered most than any countries due to

                     the "blame game." However, unequivocally speaking, this lawsuit is not about

                     defense of People's Republic of China against all allegations filed in courts,

                     China has suffered like other countries due to declaration of bogus pandemic.

                     China has been accused of terrorism violation pursuant to the Justice Against

                     Sponsor of Terrorism Act ("JASTA") exception 18 U.S.C. § 2333 and Foreign


    13
      Rule of the mob is every Tom, Dick and Harry trying to call the shots. Some post signs how to walk, how to wash
    hand, etc. Like Walgreens had tapes on the sidewalk outside of the building promoting 6 feet. Total chaos, no
    uniform.

                                                           14
Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 15 of 44 PageID# 15




          Immunities Act. Plaintiff China's role in this lawsuit is to acknowledge

          coronavirus is bogus, a hoax which invalidate the "pandemic." China cannot have

          it both ways supporting a hoax and at the same time denying the country had

          nothing to do with the virus. China must not be part of the whole "ugliness"

          looking at the amount of money it could make via delivery of masks. China

          should focus on declaration of coronavirus a hoax will generate more money and

          economy boom across the globe as opposed to a society that will limit global

          workforce via legal discrimination and bigotry that can become the rule of law

          due to belief a virus exists. China will share over $1.5 Quadrillion in cold cash

          with other countries across the globe regarding Toks' $100 Quadrillion all stock

          tax free global transaction. Why would any country like China embrace a

          ridiculous farce that will undermine global economy is beyond comprehension.

          The allegation China wanted to kill the whole Universe with their weapon of mass

          destruction is ludicrous because China has more to gain if the whole world is in

          perfect shape than any country in this world. China is a VICTIM like the rest of

          the world.

    25.   Plaintiff Organization of Petroleum Exporting Countries (OPEC) has seen decline

          in oil Sales across the globe. One doesn't have to even show evidence of such

          data to any court to support the decline in oil sales. The declaration of the virus

          bogus will restore increase in oil sales in the transportation sectors and others that

          depend on oil (crude & refine) consumption.

    26.   Plaintiff Treasury Department of the United States will oversee collection of SEC

          filing fees on behalf of United States tied to this transaction due to securities that



                                            15
         Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 16 of 44 PageID# 16




                      will be registered, administering the credit facility agreement of Tok's $2 Trillion

                      credit facility (was $1 Trillion credit facility) against $2.5 Quadrillion global bond

                      offering which translates to healthy global economy. Currently Treasury is

                      overseeing the stimulus check response to COVID-19 due on an average, people
                                                   14
                      have been brainwashed             by WHO and their bogus virus aka "virus scam 15 ."

             27.      Plaintiff Federal Reserve Board's role in this lawsuit has nothing to do with the

                      amount of liquid the board has pumped into the markets in United States, it's

                      more of how the bank is handling the over 30,000,000 citizens in United States

                      unemployed and others around the globe dealing with restrictions to do business

                      with United States that's now a total chaos. If the virus is legitimate that will

                      make more sense, the problem is the virus is BOGUS.

             28.      Plaintiff Federal Reserve Bank of Richmond received the $1 Trillion credit

                      facility agreement from Toks Banc Corp under Toks Bancorp followed by

                      numerous amendments and cures to the original credit facility agreement to

                      secure credit facility against the global bond offering proceeds.

             29.      Plaintiff International Olympic Committee that oversees Olympic Games

                      including the already scheduled 2020 Summer Olympics in Tokyo, Japan may be

                      affected by this bogus virus and bogus restrictions of WHO based on bogus virus.

             30.      Plaintiff Association of Tennis Professionals that overseas tournaments played on




    14
       Brainwash is just certain people within an establishment with authority to engage in manipulation of others
!   without consequences. WHO can release any statement like they did naming the virus coronavirus without strong
    evidence to back it other than help from governments, media, and global community.
    15
       Scam is the word this brief cited a lot. However, the true meaning of scam is not just one defrauding another, it's
    a scam never looks like a scam, scams look real which is why there are victims. Coronavirus looks real and it's
    backed by WHO and other parties.

                                                              16
Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 17 of 44 PageID# 17




          different surfaces is another victim of this bogus virus due to restrictions that

          might be implemented at tennis courts across the globe thus undermining their

          sales in tickets and upcoming talents that have been established, yet.

    31.   Plaintiff Women's Tennis Professionals had suffered due to women players like

          male players of ATP are not earning at all due to cancellation of tournaments.

    32.   Plaintiff International Tennis Federation has the same problem like ATP, WTA

          based on professional tennis players (men & women) are not earning and drastic

          restrictions that can have psychology effects when it comes to tournaments and

          spectators based on the influence of the guidelines related COVID-19. The

          postings all over the place inside tennis courts will be viewed as another ugly era

          where humans are being brainwashed to be very afraid of each other.

    33.   Plaintiff National Football League that oversee games played inside Football

          stadiums will now have to deal with how players played the game with that

          ridiculous 6 feet social distancing. Football is DEAD if this virus is embraced as

          legitimate. The court must not lose track of the legitimacy of the virus which is

          the key here because WHO will fight hard just like abolition of slavery met heavy

          resistance, however plaintiff like the rest are affected by a disease that doesn't

          even exists because if this virus thus exists, the irony is society may be able to

          deal with it without all these extreme approach validating when something is not

          real, those trying to convince it is real will go to any length to do so. The hidden

          message is there that the virus doesn't exist and it's up to society to embrace such

          reality as opposed to delusions to wear mask, gloves, follow bogus guidelines

          presented as "safety" or facilities screaming via postings outdoor they strife to



                                            17
     Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 18 of 44 PageID# 18




                  keep their facility germ free. Keeping facility germ free is the biggest SCAM of

                  all. There will never be a germ free society which is why we get sick and even die

                 of such sickness. WHO better wipe the whole Universe with sanitizer wipes and

                  disinfectant spray (ouch!!!).

         34.     Plaintiff National Basketball Association is deeply affected not just because of

                 cancelled games, but if the games resume, how are the players going to play?

                 Aaaahhh 6 feet social distancing (laughs). Looks like NBA players will wear

                 masks, gloves to play basketball and wipes everywhere. Who is going to take

                 measurements of the 6 feet social distancing? Well the idiots of WHO employees

                 will be sent there with heroes welcome to observe the measurements with

                 different accents discussing the implementation (ouch!!!). DELUSION. Court

                 better do something here before this generation became the laughing stock for the

                 next generation which in reality the new generation would do something about it.

                 We don't need the next generation to do that, we can do it right now. This

                 validates COVID-19 is BOGUS. There will never be such virus or disease 16 on

                 this planet as long as this planet exists.

         35.     Plaintiff Major League Baseball like NFL and NBA will just have to find a way to

                 arrange new sittings at the dugout and we all know how WHO and CDC will send

                 their goons to observe the players. When something is wrong is wrong, period. If

                 the court doesn't see the virus as BOGUS by now, then society is heading in a

                 wrong direction that will make World War 1&11 look like a movie (fiction).




16
   Leprosy is an infectious and highly contagious disease with evidence such disease exists due to symptoms. But
this COVID-19 has no such strong evidence like any disease only existing symptoms of other diseases.

                                                        18
      Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 19 of 44 PageID# 19



          36.   Major League Soccer and all other leagues playing the sport are now deeply

                affected by this bogus virus and no one knows how the game will be played

                anymore since 6 feet social distancing must be practiced validating the fraud of

                this virus (COVID-19) is unique. This is one fraud no one can actually describe

                with the best words from the dictionary it's whole new meaning to phrase

                "speechless" which makes sense.

          37.   Plaintiff Charles, Prince of Wales is a classic example of a "victim" of a scam.

                He's a patsy validating no one is immune to scam. Prince Charles's status as a

                royal member of United Kingdom is the best spokesperson WHO can land for

                their scam. Unfortunately Prince of Wales is becoming Prince of Victim. It must

                be very clear that a plaintiff in this lawsuit is a "victim" and never to be blamed

                for being victim, however we cannot ignore reality. Prince Charles has two

                options: i) remain a victim; or ii) declare the whole virus episode nonsense and

                embrace moving on as opposed to accommodating the fraudster WHO.

          38.   Plaintiff Idris Elba, an actor who even played legendary Nelson Mandela who is

                now a patsy and spokesperson for WHO's scam should know that anybody is

                capable of ugliness just like Mandela and others in South Africa back then

                suffered egregious acts committed under Apartheid. The ugliness here is WHO

                inventing a deadly virus from thin air and recruiting celebrities and famous people

                via testing (happens that all of them tested positive which is impossible because

                everyone exposed to a virus or disease will not develop it, not stating others will

'.!
                not develop, but not everyone) like Idris. He's a victim and time for him to take

                his life back on behalf of this great humanity and stand up against "ugliness."



                                                 19
Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 20 of 44 PageID# 20




          Human nature can be ugly. Human being is capable of anything, period. It's naive

          to think otherwise. Idris is an actor and he is familiar with true stories of ugliness

          human beings have exhibited.

    39.   Plaintiff Sabrina Ohowre Elba is Idris Elba's wife. She was declared positive

          because the assumption is a wife should be positive as well which validates

          COVID-19 is a fraud because being in contact with someone afflicted with a

          virus/disease is not a guarantee such people would develop such disease. Sabrina

          Elba like Winnie Mandela is a victim because Winnie's marriage to Nelson back

          then resulted in abuse and assaults on Winnie herself. So, Sabrina becoming a

          victim along with her husband is a norm, what's not a norm is both to accept the

          fraud as real since this lawsuit is exposing COVID-19 is a fraud and WHO is the

          fraudster.

    40.   Plaintiff Oak Prescott is a classic example how United States Constitution has

          been trampled by this bogus virus. Oak received a visit from police officers after

          the police department in Texas responded to a call Oak has guests in his house

          violating social distancing. Unbelievable. Validating the ugliness of human nature

          and people are capable of anything. The era of Nazi regime encourage Germans to

          contact Nazi officers back then, now just look at your neighbor and scream

          violation of stay home order. If Oak Prescott wants to be part of society that

          victimized him, he's welcome to do so. And if he wants to fight back, as a

          plaintiff who's now a victim of this bogus virus, time to fight back. What's so

          interesting is Oak hasn't tested positive, yet, just a matter of time. They will get to

          him. They control the tests and at their discretion declare anyone positive and



                                            20
      Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 21 of 44 PageID# 21



                      negative with no scientific tool to sustain the tests just like that bogus Polygraph

                      machine aka Lie Detector that can determine if one is lying or telling the truth

                      when administered. Well, time for WHO to take lie detector test 17 and we all

                      know WHO would pass it with flying colors. Fraudster testing fraudster.

             41.     Plaintiff Brian Allen at 25 now sees ugliness. A classic example of the scam. He's

                     a victim. Had no idea what hit him. Probably confused when he got the news he

                      tested positive. Spokesman for WHO. Time for donation to supply masks to the

                     poor. Big campaign and public appearance to promote bigotry (unbeknownst to

                     him social distancing is bigotry) and raise fund via NFL. Cut the red tape for new

                     mask manufacturing plant. Poor guy, no fun to be a victim, but is part of life.

            42.      Plaintiff Madonna, this is a BIG one for WHO. Huge. Scammers love their

                     victims. Madonna is a victim WHO loves dearly. Madonna makes her living

                     entertaining audience at concerts. Her Company Maverick that manages recording

                     artists and singers will be deprived to showcase their talents due to a bogus virus

                     that prevents gatherings. If people are going to die gathering, it's better to allow it

                     as opposed to delusion one would not die if they avoid gathering. WHO

                     promoting guidelines to prevent people from dying is the ultimate SCAM. No one

                     has any POWER to prevent people from dying. Avoid all the gathering all you




~   17 One can imagine the questions WHO will be asked during lie detector test. Like: Did you see COVID-19 in the air?

    Yes. Did you observe COVID-19 being transmitted from human to human? Yes. Did you see COVID-19 on
    sidewalks? Yes. Did COVID-19 about to kill everybody? Yes. Does mask prevent exposure to COVID-19? Yes. Does
    gloves prevent exposure to COVID-19? Yes. Does standing 6 feet practicing social distancing prevent exposure to
    COVID-19? Yes. HILARIOUS!!!

                                                            21
         Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 22 of 44 PageID# 22




                      want, when time comes to depart this planet, you will be gone. For the record no

                      such virus will kill people if they engage in gathering 18 at any given time or place.

              43.     Plaintiff Democratic Party is one of political parties in United States with

                       members in Congress, Senate and this party and their members and voters will be

                      deprived right to vote pursuant to Fifteenth Amendment that grants rights to vote

                      in any election in United States due to bogus pandemic WHO has declared. Not

                      only that WHO is getting more aggressive with more bogus virus symptoms that

                      will change face of democracy. So, 6 feet guideline is people might be turned off

                      to go to polls and vote and mail by vote will be enforced as opposed to by choice.

                      The members of the Congress and Senate (Democratic) are now victims due to

                      Bills passed to address coronavirus because at the end of the day coronavirus is a

                      SCAM.

             44.      Plaintiff Republican Party is one of political parties in United States with

                      members in Congress, Senate and this party and their members and voters will be

                      deprived Right to vote pursuant to Fifteenth Amendment that grants rights to vote

                      in any election in United States due to bogus pandemic WHO has declared. Not

                      only that WHO is getting more aggressive with more bogus virus that will change

                      face of democracy. So, 6 feet guideline is people might be turned off to go to polls

                      and vote and mail by vote will be enforced as opposed to by choice. The members




    18
      Of course terrorist attacks like October 1, 2017 orchestrated by Stephen Paddock in Las Vegas via a window of
!   Mandalay Bay Hotel killed 58 people (excluding gunman taking his own life via suicide), but not everyone validating
    not everyone will develop COVID-19 if such virus exists at all invalidating practice of social distancing. Even slaves
    packed like sardines back then from Africa transported to different destinations across the globe, some died of
    starvation, diseases and others survived. Another factor no such virus/disease would ever exists that would kill
    everyone making COVID-19 a HOAX.

                                                             22
 Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 23 of 44 PageID# 23




            of the Congress and Senate (Republican) are now victims due to Bills passed to

            address coronavirus because at the end of the day coronavirus is a SCAM.

      45.   Other putative plaintiffs are members of the class and its subclasses.

      46.   The Defendant United Nations is an intergovernmental organization.

      47.   The Defendant World Health Organization is a specialized agency of the United

            Nations.

      48.   The Defendant Centers For Disease Control and Prevention is the leading,

            national public health institute of the United States.

IV.         CLASS ACTION STATUS

      49.   Plaintiffs and other members of the class and subclasses will move the Court to

            certify this case and its causes of action as a class action pursuant to Rule 23 of

            the Federal Rules of Civil Procedure ("FRCP"), including sub-classes.

      50.   FRCP Rule 23(a)(l) requires the lead Plaintiffs to show that "the class is so

            numerous that joinder of all members is impracticable."

      51.   FRCP Rule 23(c)(5) provides that "[w]hen appropriate, a class may be divided

            into subclasses that are each treated as a class under this rule."

      52.   Numerosity should be shown for each proposed class and subclass. Marcus v.

            BMW of N. Am., LLC, 687 F.3d 583, 595 (3 rd Cir. 2012). Some Courts find

            that numerosity is typically established when there are at least 40 class members.

            Id.

      53.   Rule 23(a)(3) requires Plaintiffs to show that "the claims or defenses of the

            representative parties are typical of the claims or defenses of the class." Plaintiffs

            and the members of the class and subclasses can easily make this and other



                                              23
Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 24 of 44 PageID# 24




          related showings under FRCP 23 for this suit to qualify as a class action.

    54.   Sub-class #1 for which the lead plaintiffs seek certification as a class consists of

          the global community who have been personally, physically and mentally

          affected by the coronavirus hoax, scam, sham and total delusion that have turned

          the whole world into a chaos of epic proportions ever witnessed; including an

          enormous propaganda WHO, CDC engaged in to create environment of fear

          no humans of any generation ever experienced. This scam orchestrated with

          motive to make money for the few has caused jobs losses, hardships, food

          shortages, paranoia, abuse, human rights violations, cover-ups, stigmas and just

          plain common sense has gone out the window across the globe. Plus frivolous

          lawsuits across the globe against People's Republic of China seeking trillions.

    55.   The mainstream media have stooped to the level of "Yellow Journalism" ever

          emerged. Lies from every angle. All deaths are now coronavirus which some

          families have even disputed, but media refused. The new lexicon is: "death by

          non-coronavirus" as if to sustain and legitimize coronavirus by not calling all

          deaths coronavirus. Every articles, news, etc., are now designed to use

          coronavirus as a bait because some way someone will try to read. It becomes

          part of the whole SCAM orchestrated by WHO with support from CDC et al.

    56.   WHO used typical M.0. of scam by putting together typical symptoms of other

          diseases to invent "coronavirus." Typical scam artist would create a fake web site

          of a legitimate entity and use that to solicit funds and victims until someone gets

          lucky and notice such web site is a fake. That was what WHO did, use existing

          symptoms of other diseases to invent coronavirus since an average person can



                                           24
     Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 25 of 44 PageID# 25




                 exhibit such symptom. Example, coughing (anybody can cough), fever (anybody

                 can feel feverish without any warning), sneezing (anybody can sneeze). The most

                 egregious part of the scam is WHO use two common elements, ironically to

                 validate the bogus virus (coronavirus) as in "sickness" and "death." People get

                 sick and die every day that is why the evidence WHO used sickness and death

                 which is normal and the irony WHO says it's abnormal to get sick and die from

                 the bogus virus thus declaring a "pandemic" on something that happens normal.

         57.     Missouri just announced that hairstylist may have exposed over 91 people 19 to

                 coronavirus. Really? How did they arrive with that number? Number two, who

                 informed them 91 people may have been exposed to whom? Who was the

                 infected or coronavirus carrier and how did they know the person. And to top it all

                 health officials are tracking them. WOW!!! Era of Gestapo has arrived again. Just

                 conduct press release you got a tip of 200 people exposed to one individual and

                 civil rights violations begin. Time to end this and declare the whole situation

                 FRAUD so people can go back to living because society has enough problem

                 to deal with, accommodating bogus virus should not be tolerated and embraced.

         58.     Robbie Baker, Coroner of Sumter County, South Carolina conducted a press

                 release six mourners (predominately black) that attended a funeral died after

                 contracting coronavirus. Robbie Baker used this term: "super-spreader" as a

                 carrier of coronavirus caused the deaths, however refused to provide all names of

                 six dead. No press conference from family members, nothing just a press release


19
   The Court must be aware that Plaintiff Adesijuola "Ade" Ogunjobi who drafted this legal brief for future
amendment by attorneys couldn't stop laughing when he was typing the line of 91 people exposed to coronavirus
in Missouri. Well, a reminder Missouri sued China for being responsible for coronavirus. People can now
understand why laughter occurred.

                                                     25
     Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 26 of 44 PageID# 26



!.
               from the office of Coroner. No six black mourners died. This scam is part of the

               paranoia attributed to this virus scam.

         59.   Governor of Aorida did not act on time to shut down the beaches during Spring

               Break which results in students flooding Aorida as usual and a tradition every

               year for their Spring Break. Yellow Journalism reared its ugly head when the

               governor was criticized for coronavirus deaths during the Spring Break 2020,

               however research of past years of Spring Break deaths are the same as Spring

               Break deaths of 2020. What we're witnessing here an average person that died

               will be labeled coronavirus victim which will translate to more delusion, paranoia

               and total nonsense. On an average an average person that suffers simple

               discomforts can lead to bunch of people being tested based on bogus exposure.

         60.   Grocery Stores now have plastic panel between the customer and the cashier.

               When one is looking at nonsense, just go to grocery store. There's no scientific

               evidence to support a plastic panel would protect someone from any form of

               virus, period. Why are they wasting resources on this? Is because WHO invented

               a virus when global community have been forced to subscribe and the court must

               pay attention to "force" which same as imposing one's will on others.

         61.   The Toilet paper hoarding is a classic evidence the whole thing is a fraud. Toilet

               papers serve one purpose to clean one's anus after bowel movement. So, where's

               the evidence toilet paper is an "antidote" to COVID-19? None. WHO sets out to

               do the wrong thing and the outcome is wrong. No one sets out to do wrong and

               outcome is right. Just like one sets out to do right and outcome is wrong.




                                                26
    Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 27 of 44 PageID# 27



        62.   Bishop Gerald Glenn of Richmond, Virginia died of diverticulitis according to

              his daughter, but the media made mockery of him because he preached that GOD

              was bigger than coronavirus and he would continue going to church with

              congregation. Most articles written about the Bishop purposely omitted his

              daughter's stance about him battling sinus problems, and not uncommon for him

              to pay a visit to hospital from time to time just like hospitals are always crowded

              pre-virus scam and will continue to be crowded post-virus scam. All of a sudden,

              coronavirus killed him because of his defiance. Bishop Gerald Glenn did not die

              of coronavirus, he died, period.

        63.   The media and Google continue to promote stay home and extending this

              nonsense gesture to praise those staying home helping to curb the spread of non-

              existence virus. Total hilarious. Some media outlets just conducted remembrance

              of people that died of coronavirus. Amazing how people truly believe this virus

              really exists.

        64.   Joe Biden and his wife spotting black "placebo masks" which is lending

              credibility to this global nuisance as a former Vice- President of United States and

              presumptive nominee for next presidential election. A product of Barack Hussein

              Obama. Obama' s legacy is dismal and lousy beyond lousy and no surprise his

              Vice President would embrace WHO's virus scam. Obama embraces it, too by

              subscribing to bigotry of 6 feet social standing.

        65.   Accordingly, joinder as "global community" of billions of people across the globe

!
              Can now be classified as "victims" of WHO Scam. It must be called by its name:

              "WHO Scam." No free pass, period. Society has experienced slavery, holocaust,



                                                 27
     Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 28 of 44 PageID# 28



                 genocide, illegal wars (Iraq invading Kuwait and United States and allies using

                 bogus document Iraq possessed weapons of mass destruction to engage in 2003

                 invasion; Libya invaded by NATO and Obama administration in 2011 ), etc.

                 Human beings are capable of anything, period.

         66.     The claims of the lead plaintiffs and of each member of the sub-classes are in

                 substance the result of the same fraudulent acts and practices of each of the

                 defendants, acting in concert jointly and severally as joint tortfeasors, and

                 subscription of their own delusion to take preventive measures as in wearing

                 placebo masks, gloves, frequent hand washing, wipes with disinfectant, 6 feet

                 social distancing and Avatar greetings20 to validate the virus scam.

         67.     Sub-class #2 for which the lead plaintiffs seek certification as a class consists of

                 those who have been injured financially by the severe disruption to the U.S. and

                 global economy due to the delusion to contain the "pandemic" that doesn't even

                 exist because if such virus exists, it would justify the disruption of global

                 economy the fact it's a sham, hoax, the injury is validated.

         68.     The global economy has been affected by WHO SCAM or virus scam beyond

                 comprehension. The bigotry is alarming where words like "essential worker"

                 and "non-essential worker" which is used to describe who truly deserves to earn

                 a living and who doesn't is the classic result of a scam.

         69.     Accordingly, joinder of those losing money in the near shut down of parts of U.S.

                 and global economy, a class which is rapidly expanding, is not practical.



20
  Avatar greetings are bizarre greetings people are adopting due to the virus. Example is elbow to elbow greeting
as opposed to handshake, bro hug or typical hug all in the name to observe 6 feet social distancing. Pretty soon,
toe to toe greeting and heel to heel greeting will be added.

                                                        28
 Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 29 of 44 PageID# 29



     70.   The claims of the lead Plaintiffs and of each member of the class and sub-classes

           are in substance all the same, differing only in amount of lost income, other

           expenses and other consequences of the social, medical, and economic disruption.

v.         FACTS COMMON TO ALL COUNTS

     71.   The sicknesses and deaths in Wuhan, China observed by WHO triggered the label

           of "problem" later classified as "pandemic" after the bogus name coronavirus

           aka COVID-19. The problem here is people are notorious of getting into other

           people's business disguised as "kindness" or some form of humanity. The way

           China handled the sicknesses and deaths is not the issue before this court, never. It

           is what WHO and others (CDC, media, politicians, etc) did with such incident.

           People dying in China is not abnormal because peoples die every day all over the

           world. WHO's interference is a classic "barbarism parading as public virtue."

     72.   The true meaning (open for a debate) of CORONA means light. However, such

           word has no historical value nor any significant event or incident to link the word

           to a legitimate interpretation. Anyone (including a moron) can submit a word to

           Dictionary editors or lexicographers and corona is just one of those words

           submitted which validates the description of the virus surrounded by lights is a

           classis evidence of scam. A virus with lights?

     73.   CDC guidelines and other so-called government shutdowns represent delusion at

           its finest. CDC officials are so confused and scared to death someone is bound to

           expose the virus a sham, they kept coming with bogus guidelines and advisory

           data. They established new symptoms as lack of "taste" and "smell" for the virus

           which anyone can claim without dispute. No form of science or tests can discredit



                                            29
          Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 30 of 44 PageID# 30



•.                     anyone that claims they lost both sense of "taste" and "smell." Validating the

                       intensity to be one step ahead with the scam must be kept alive like a burning

                       torch. That is how scammers21 operate and WHO and CDC not different.

              74.      Statistically speaking submitting reports of other sicknesses and deaths from

                       previous years will sustain WHO engaged in a scam. Example is Italy that nearly

                       became "poster child"22 of the bogus pandemic based on numbers of deaths. 2018

                       deaths in Italy was led by a region called Lombardy with 99,542. Divide 99,542

                       by 365 (days/I year) and answer is 272 (approximately) deaths per day (not week

                       or month) in one region (not in the whole Italy) in Italy. People think because they

                       are alive, no one is dead. Not true. Also all the deaths reported by media already

                       happened before, the difference the media were not reporting them. If that many

                       people died in Lombardy back in 2018, then what's the difference of deaths in

                       2020? None. This supports WHO is a fraud, big time and time to declare the

                       virus a hoax, period.

              15.      Roe v. Wade, 410 U.S. 113 (1973) was a classic precedent giving women rights

                       to choose, however, the Plaintiff in that case later confessed that she was recruited

                       and paid and she never believed in the cause validating WHO officials are capable

                       of orchestrating a global scam of epic proportions.

              16.      Thornwell v. United States, 471 F. Supp. 344 D.D.C. 1979) validates brainwash is



     21
        WHO and CDC officials like typical scammers probably screaming and cussing how to remain one step ahead.
     like animals in the jungle just like one person was told to go back to the jungle and his response was where he was
     standing is a jungle-already in a jungle (laughs}. Human nature is ugly, no doubt.
     22 Brazil has taken over. Oh, mistake United States is now number 1 in deaths linked to coronavirus. No end in

     sight, pretty soon India will surpass. One Brazilian official made the right call when media exhibited that bogus
     virtue by claiming people are dying in Brazil and the response of the official "so what?" Vintage. It's true, so what,
     what can anyone do about people dying? People supposed to die, period.

                                                              30
     Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 31 of 44 PageID# 31



•.
               part of life. The citation here is about the litigant who was tortured to admit to

               accusation he stole classified document when he was in the Army and stationed

               in Paris, France. He was the only black soldier. He signed confession five times

               after he repeatedly denied taking any classified documents. The brainwash was

               so enormous to the point he believed he did it, however he knew he didn't. Like

               WHO, the Army intelligence officials that interrogated him never presented one

               shred of evidence to sustain allegation he took classified documents. The word

               "allegation" is an understatement, they said he took the classified document.

               Reviewing the incident there could be no such classified document ever missing,

               they just saw a lone black man and getting rid of him is by accusing him. WHO,

               CDC are doing the same thing now where they continue to torture global

               community with COVID-19, a virus that doesn't exist.

         77.   Citations omitted---Courts are ruling against certain litigants like churches that are

               challenging the lock-down. However, the problem the courts are facing is they're

               actually ruling based on coronavirus is a legitimate virus as opposed is a sham and

               bogus virus invented via existing symptoms of existing diseases which sustain the

               whole thing about coronavirus is a scam. When courts are enlightened enough the

               virus does not exist, the rulings will support those challenging any form of

               draconian orders and we all know what "draconian" means according to

               dictionary: "excessively harsh and severe laws." Which validates, ironically

               "draconian" has meaning, root and subject to support the word compared to

               "corona" which is opposite with no meaning, root and subject to support the

               word.



                                                31
     Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 32 of 44 PageID# 32



         78.      Princeton scientists established COVID-19 could survive in the air23 up to three

                 hours, transmitted in the air and survive for three days on the surface.

                 Charming!!! Well, to the court: where did COVID-19 come from? Or the

                 quadrillion viruses China invented in Wuhan Lab must be circulating across the

                 globe. The court can see SCAM24 written all over it.

         79.     Nuclear Plants accidents (27 in total) have occurred with cancer and other Nuclear

                 Reactor related diseases result in thousands of deaths. Interestingly, none of these

                 accidents became health hazards to the global community nor result in lock-down

                 or so-called government shutdowns, etc. Each nuclear plant accident was confined

                 to the very area the plant was constructed. That validates if WHO was correct

                 about Wuhan deaths linked to COVID-19, Wuhan would be the only city,

                 not the whole planet. The evidence here WHO engaged in a scam kept on

                 growing at an alarming rate and by the time studies and exhibits are presented to

                 the court and global community, COVID-19 will go down in history as the

                 biggest HOAX of all time orchestrated by United Nations and WHO.

         80.     The Quasa Kill (Feb 4, 1976) was an episode of a TV Private Investigator show

                 called Cannon which supports the phrase: Art imitates Life (vice-versa). The plot

                 of the episode was about a businessman with big influence on politicians that

                 landed funding from the government via Senate for a science project and one of

                 the scientists he hired discovered his project was a fraud and ended up dead and



23
   Someone once said "birds are not dropping'' which means if COVID-19 is in the air, a great deal of birds would
have dropped from sky dead.
24
   We call this "sub-scam" meaning the big SCAM has lent credence to other scams that will follow. Princeton will
be collecting donation and fund to expand their bogus research on COVID-19. To borrow a phrase from late Iraq
Leader Saddam Hussein: "mother of all scams" is the scam WHO orchestrated.

                                                        32
Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 33 of 44 PageID# 33




          the P .I. was hired to find out who did it which led to discovery of the project was

          a total sham. In spite of protests from others, no one listened until the P.I. came

          aboard validating not because governments across the globe and the media

          supporting WHO's bogus virus doesn't mean it's credible.

    81.   The Killer that Stalked New York ( 1950) is another example of art imitates life.

          The plot was about a woman being tailed by law enforcement officials for

          smuggling and arriving back from one her trip, unbeknownst to her, she contacted

          small-pox and fell ill. The producers and writers unknowingly scripted the movie

          where 17 people were in close contact with her (excluding the milkman who only

          delivered milk to the door and got sick) and only 5 people got sick, the remaining

          12 were never sick which invalidates diseases don't spread, people get sick and

          the mystery of that can't be solved by no one, especially by WHO now that we

          know the dumbest people work for WHO which explains how their scam evolved

          to be revered and praised and showed with adulation. Some at WHO would write

          a book and society would call them heroes.

    82.   Anything for England was validated when England wasted over $20 million to

          purchase coronavirus testing kits that turned out to be useless because there's no

          virus to test for validating the virus was invented from thin air.

    83.   Like most Nuclear Plants disasters that were confined to the area such accident

          occurred in terms of contamination and unfit to habitat, Wuhan Lab accident if

          any occurred would have contained any so-called virus from the lab within

          Wuhan area supporting the non-existence of any accident let alone a virus called

          COVID-19 so dangerous, the whole world is on the verge of extinct.



                                            33
 Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 34 of 44 PageID# 34




      84.   WHO, utilizing their position of the organization as part of United Nations body

            with access to global medium to dispense information including the invention of

            COVID-19 and all toxic guidelines about the virus scam and all of the

            Defendants, acting in concert, jointly and severally as joint tortfeasors, caused this

            global false alarm and chaos coupled with total paranoia ever witnessed in

            modern history of this uni verse.

VI.         CAUSES OF ACTION

                                   FIRST CAUSE OF ACTION


                    AIDING AND ABETTING DISSEMINATION OF FALSE AND
MAUCIOUS INFORMATION ABOUT A DEADLY VIRUS AND DISEASE AND LATER
NAMED IT COVID-19 TO INTIMIDATE, SCARE CITIZENS OF GLOBAL COMMUNITY,
UNITED STATES AND MEMBERS OF THE CLASS AND SUBCLASSES IN VIOLATION
OF 18 U.S.C. § 1001 (1)(2)(3)

      85.   Plaintiffs and other members of the class and subclasses repeat and re-allege each

            and every allegation of the foregoing paragraphs as if fully set forth herein.

      86.   By the acts alleged herein, Defendants, each and every one of them, jointly and

            severally as joint tortfeasors, are committing and/or aiding and abetting and to

            spread false information of a virus that does not even exist in commission of acts

            of international false alarm.

      87.   Each of the Defendants provides substantial assistance to acts of dissemination of

            false and malicious information about a deadly virus and disease in violation of

            18 U.S.C. § 1001(1)(2)(3).

      88.   Each of the Defendants knows, or has recklessly disregarded, that it is providing

            material support to what is in effect constitutes global scam.

      89.   By aiding and abetting violations of 18 U.S.C. § 1001(1)(2)(3) that have caused

                                                34
Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 35 of 44 PageID# 35




          harm as pied herein and at a minimum placed each of the Plaintiffs in imminent

          danger in his or her person, property, and/or business.

    90.   Defendants are jointly and severally liable as joint tortfeasors pursuant to

          18 U.S.C. § 1001(1)(2)(3) for any and all damages that Plaintiff(s) have sustained

            as result of such injuries.

                                  SECOND CAUSE OF ACTION

                   PROVISION OF MATERIAL SUPPORT TO
    DISSEMINATION OF FALSE AND MAUCIOUS INFORMATION IN VIOIATION
                   OF 25 CFR § 11.430

    91.   Plaintiffs and each of the members of the class and subclasses repeat and re-allege

          each and every allegation of the foregoing paragraphs as if fully set forth herein.

    92.   Each of the Defendants, each and every one of them acting in concert as joint

          tortleasors is providing material support to the preparation and carrying out of

          numerous acts of what in effect constitutes scam which have placed the

          Plaintiff(s) in imminent state of confusion and humiliation of a stigma illness that

          doesn't even exist.

    93.   By participating in the commission of violations of 25 CFR § 11.430 that have

          caused each of the Plaintiffs to be injured in his or person, business, property,

          Defendants are jointly and severally liable pursuant to 25 CFR § 11.430 for any

          and all damages that Plaintiffs and the class and subclasses have sustained as a

          result of the actions pied herein.

    94.   As a result such support and joint task to engage in conspiracy to defraud, scam,

          Defendants violated the law of nations, established U.S. law, international laws,

          treaties and norms, including but not limited to those sections previously set


                                               35
Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 36 of 44 PageID# 36



            forth: The Arusha Declaration (1967); Article 9 of the 1948 Universal

            Declaration of Human Rights decrees that "no one shall be subjected to arbitrary

            arrest, detention, exile," without having first committed an actual criminal

            offense against a legal statute, and the government cannot deprive an individual

            of their liberty without proper due process of the law; International Covenant on

            Civil and Political Rights specifies the protection from arbitrary arrest and

            detention by the Article 9; UN Convention against Corruption (UNCAC) was

            adopted by the General Assembly through resolution 58/4 in 2003 and entered

            into force in December 2005; Africa Union Convention on Preventing and

            Combating Corruption (July 14, 1999); Civil Law Convention on Corruption

            (November 4, 1991 ); Inter-American Convention Against Corruption "in

            accordance with Article XXV of the treaty ( 1996); and other fundamental

            Principles.

                                   TIDRD CAUSE OF ACTION

    CONSPIRACY TO COMMIT FRAUD AND CAUSE DEPRIVATION OF BASIC
          RIGHTS AND EMPLOYMENT OF U.S. CITIZENS AND MEMBERS OF THE
            CUSS AND SUBCLASSES IN VIOLATION OF 18 U.S.C. § 227


    95.     Plaintiffs and each of the members of the class and subclasses repeat and re-allege

            each and every allegation of the foregoing paragraphs as if fully set forth herein.

    96.     WHO observation of sicknesses and deaths in Wuhan, China triggered the idea to

            invent a new virus which a total scam which can translate into more funding for

            WHO from any Private of public organizations including United States. And later

            over 30,000,000 U.S. citizens have filed for unemployment overwhelming the



                                             36
Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 37 of 44 PageID# 37



           system.

    97.    The aggressive approach and heavy promotion of COVID-19 as a deadly virus

           that deserves all extremes measures (government closures, schools closures,

           overzealous government officials engaging in threats to arrest, incarcerate) was

           designed to validate the credibility of the virus which paved ways for future

           funding which already occurred via celebrities making donations, participating in

           fundraising events, sports athletes Committing fund to fight COVID-19, and

           COVID-19 became a "slot-machine" aka "fruit machine" for WHO and any

           auxiliary (affiliated and non-affiliated of WHO) co-conspirators to cash in big

           time.

    98.    Thus, the Defendants, each and every one of them acting in concert jointly and

           severally as joint tortfeasors, invented and introduced a deadly virus and named

           it COVID-19 aka Coronavirus with another invented graphic image of the virus

           released to the media for public viewing to defraud peoples of global community,

           including but not limited to the people of the United States.

    99.    The Defendants, each and every one of them acting in concert jointly and

           severally as joint tortfeasors acted and /or conspired to defraud U.S. citizens via

           promotion of the invented "deadly" virus.

    100.   With great understanding, WHO never thought the whole agenda to invent the

           virus and billed it as legitimate would result in global shut downs and total chaos

           where bigotry is now a norm. This is coming from a subsidiary of United Nations

           which validates corruption and ugliness have no boundaries.

    101.   The Defendants thus attempted to and did defraud U.S. citizens in violation of



                                            37
    Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 38 of 44 PageID# 38




               u.s.c. § 1341.
        102.   Each of the Plaintiffs and members of class and subclasses have, at a minimum,

               also been placed in imminent danger in his person, property or business as

               prohibited by 18 U.S. Code§ 227.

        103.   The scam at issue of inventing a virus from thin air based on elements natural to

               living persons as in "sickness" and "death" is now cause for mental, physical

               pain and suffering, prolonged agony and financial loss to Plaintiffs and members

               of the class and subclasses.

        104.   Defendants agreed, including by implication or common understanding, to

               combine with each other, their agents, and other persons to act unlawfully, in the

               manner set forth in this Complaint and committed overt acts in furtherance of the

               conspiracy.

        105.   At all relevant times, Defendants, each and every one of them acting in concert as

               joint tortfeasors, jointly and severally, knew of this conspiracy and knew and

               knows, in particular, of the roles of charitable front organizations and their

               leaders in furtherance of that conspiracy.

        106.   At a minimum, Defendants recklessly disregarded the nature and purposes of the

               conspiracy.

        107.   Defendants knowingly and purposefully agreed to perform the acts complained of

               herein with the knowledge, and for the purpose, that such services facilitate their

               mutual goals and support what are in effect and thus constitute fraudulent

               activities pursuant to a common scheme to encourage and incentivize acts of

               corruption and malfeasance.
0




                                                38
    Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 39 of 44 PageID# 39




        108.   By conspiring to support, encourage and facilitate violations of 18 U.S.C. § 227

               that have injured each plaintiffs respective person, property, or business,

               Defendants, each and every one of them, jointly and severally as joint tortfeasors,

               are liable pursuant to 18 U.S.C. § 227 for any and all damages that Plaintiffs and

               members of the class and subclasses have sustained as a result of such injuries.

        109.   By encouraging and facilitating violations of and 18 U.S.C. § 227 that injured

               each of the lead Plaintiffs the class and subclasses in their person, property,

               employment or businesses, and Defendants each and every one of them, are

               jointly and severally liable pursuant to 18 U.S.C. § 227 for any and all damages

               that Plaintiffs and the members of the class and subclasses have sustained as a

               result of such illegal acts.

                                              FOURTH CAUSE OF ACTION

                                                 MALFEASANCE

        110.   Plaintiffs and each of the members of the class and subclasses repeat and re-allege

               each and every allegation of the foregoing paragraphs as if fully set forth herein.

        111.   Each of the Defendants, each and every one of them acting in concert jointly and

               severally as joint tortfeasors, owe a duty under the convention and thus Plaintiffs

               and members of the class and subclasses outlawing corruption, fraud and

               malfeasance to make monetary gain or any form of recognition under the color

               of official duty and authority.

        112.   The inherent act of inventing COVID-19 via dissemination of false alarm the

a              threat the virus poses to global community and their safety was not only illegal,
a
               but immoral especially from United Nations, WHO and CDC that supposed to be
a




                                                  39
     Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 40 of 44 PageID# 40



                held to a higher standard.

         113.   Each of the Defendants each and every one of them jointly and severally as joint

                tortfeasors owed a duty of higher standard and moral to refrain from any form

                temptation to engage in corruption, fraud and that lead to people getting paranoid

                and engaging in bizarre behaviors to be safe.

         114.   In violation of each of the Defendant's duty of care, acting in concert jointly and

                severally as joint tortfeasors, each of the Defendants succumbed to greed, fantasy,

                and delusion of adulation to disseminate false alarm of a dangerous virus they

                later named COVID-19 thereof.

         115.   As a direct and proximate consequence of Defendants; each and every one of

                them acting in concert jointly and severally as joint tortfeasors, wanton and

                irresponsible recklessness, the dissemination of false alarm of a new dangerous

                and deadly virus invented from thin air with a colorful and fancy moniker

                COVID-19 has caused Plaintiffs and other members of the class and subclasses

                fear, stigma, confusion, loss of employment, economic disruption and damage

                and other great losses including but not limited to loss of time for their chosen

                lives, and social disruption.

                                                FIFTH CAUSE OF ACTION

                                                      DEPRIVATION

         116.   Plaintiffs and members of the class and subclasses repeat and re-allege each and

                every allegation of the foregoing paragraphs as if fully set forth herein.

II
         117.   The Defendants, each and every one of them, jointly and severally as joint

                tortfeasors, are responsible for deprivation of U.S. citizens, global community
a




                                                 40
    Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 41 of 44 PageID# 41



               and others in the class from dissemination of false alarm of a deadly virus

               invented from thin air.

        118.   By reason of the wrongful conduct of Defendants, Plaintiffs, on behalf of

               themselves and their family and Plaintiffs' and members of the class and

               subclasses and global community, suffered humiliation, severe emotional

               distress and indignation, and have suffered pecuniary and economic damages,

               loss of independence, loss of communication, loss of social interaction, loss of

               support, loss of nurture, care and guidance. Grief, anguish, paranoia are norm as

               opposed to once in as blue moon. The sense of being productive and contribution

               in their daily lives gone due to unknown and misinformation.



                                         SIXTH CAUSE OF ACTION

                                      MANIPULATION AND BRAINWASH

        119.   Plaintiffs and members of the class and subclasses repeat and re-allege each and

               every allegation of the foregoing paragraphs as if fully set forth herein.

        120.   The Defendants, each and every one of them, jointly and severally as joint

               tortfeasors, have caused physical, emotional damage and harm to the members of

               the class and subclasses, particularly in subclass #1 and subclass #2 by engaging

               in brainwash of the class members.

        121.   The Defendants, each and every one of them, jointly and severally, have also

               placed all members of the sub-class #1 and sub-class #2 in reasonable fear of

               imminent harm and/or death from a supposedly deadly virus COVID-19 invented

               by Defendants to manipulate and brainwash.
a




                                                41
        Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 42 of 44 PageID# 42



              122.    By reason of the wrongful conduct of Defendants, Plaintiffs and members of the

                     class and subclasses suffered conscious pain, suffering, severe emotional distress

                     and stigma of being infected or contracting the virus, confusion, delusion,

                     paranoia, loss of support, loss of nurture, care and guidance, grief, agony, anguish

                     and loss of services, support, society, and other mental and physical injuries.

                                             PRAYER FOR RELIEF

             Plaintiffs demand that judgment, after a jury trial, be entered against Defendants each and

      every one of them, jointly and severally as joint tortfeasors, for a compensatory and actual

      damages because of their demonstrable physical and emotional injury Plaintiffs and the class and

      subclasses, punitive damages because of the Defendants callous and reckless indifference and

      malicious acts, and no attorneys fees, costs (Toks will cover such attorneys fees and costs), an

      award in excess of $75,001.00 in order to qualify for this action by adding $1.00 and declare

      Coronavirus aka COVID-19 a "hoax," "scam," "sham," and "bogus" which represents the actual

      damages sort is priceless via punitive. The Court must be aware that this lawsuit is not about

      seeking huge or unprecedented and behemoth payout, the mere declaration of the virus BOGUS

      is the actual damages for the sake of society to go back to sanity. This relief seeks injunctions

      and court orders and such other relief the Court may deem just and proper to bring reality back to

      society as follows:

      Iniunctions

         •   Injunction against signs posted on businesses, public facilities, etc. promoting safety
             against coronavirus because it gives sense of reality which is false because the virus does
             not exist since the test being administered never produced any bona fide result to support
             existence of any virus due to sick and death are attributed to coronavirus which is normal
...          for people to get sick and die. For example Edward Aschoff, ESPN reporter died at age of
             34 of pneumonia and other ailments in spite of him staying home and resting (self-
.
•
             isolation). If he dies today, the death would have been blamed on coronavirus .
0




                                                       42
     Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 43 of 44 PageID# 43




       •   Injunctions against insurance to stop paying any claims to hospitals tied to coronavirus
           because it's a scam because most deaths blamed for the virus are actually deaths from
           other diseases the decedents have suffered before they passed on.
       •   Injunction against any order to keep businesses closed.
       •   Injunction against police officers visiting homes of people gathering normally as long as
           they' re not nuisance violating noise ordinances.
       •   Injunction against employees to wear masks at work because it promotes sense of
           protection from "pandemic" that does not exist.
       •   Injunction against businesses private and public announcing people should practice social
           distancing because it creates bigotry and bogus sense of being healthy (see "Anatomy of
           Body") and others are not.
       •   Injunction against any device undergoing development to track people infected of so-
           called coronavirus because not only it's unconstitutional, there's no such virus/disease to
           subject people to delusion of keeping people safe and healthy. Total bigotry and hate
           disguised as virtue.
       •   Injunction against any so-called vaccine because such vaccine is not only bogus, might
           actually do more harm than good to anybody being administered such vaccine. The
           vaccine is a scam on its own, period. A vaccine cannot be invented on a virus/disease that
           doesn't even exist.
       •   Injunction against coronavirus response stimulus package even though it passed and
           checks issued out, the injunction will note that the response is a result of a scam and the
           checks issued out is the price paid for the scam just like there are victims of scams. This
           very injunction is "academic" not enforceable that will make people to return money or
           checks already issued out or return checks paid out on unemployment claim. But declared
           the passage of coronavirus response stimulus package "unconstitutional" because it's a
           "scam" based on no such virus/disease exist since it's natural and normal to get sick and
           die. Mere getting sick and dead will not be enough to declare pandemic. However,
           Congress and Senate will work with Toks based on $3.5 million in stock to be issued to
           every individual that purchased a Book for $30.00 in form of "Token Gift" which the
           donor pays taxes on such donation and later same stock can be used to get money or
           borrowed against to start a business, etc. This is even better that $1,000 to $1,500
           stimulus checks. Toks will be there to assist folks across the globe.


    Orders

       •   Court order against business to supply masks and glove to employees except for those
           required to do so based on exposure to chemicals (not to virus scam/coronavirus). This
           will include employees that work at deli session of any grocery store to refraining from
           wearing masks and gloves because masks and gloves will actual collect germs and
           bacteria.
      •    Court order for all schools to reopen.
a     •    Court Order against any law enforcement agencies not to interfere with any facility like
           sports arenas, parks, and other entertainment facilities opening to the public for business.
D     •    Court Order to open up businesses and no Governor or Mayor has the authority to shut
           down any business, even if people get sick, because getting sick is not a crime and

                                                    43
     Case 3:20-cv-00393-HEH Document 1 Filed 06/01/20 Page 44 of 44 PageID# 44



           society cannot start criminalizing sickness because everybody is 'sick" (see
           "Anatomy of Body").
       •   Court Order to against numbers of people that can be allowed into a place of business or
'          grocery stores due to signs that request certain numbers of people allowed at a time.
       •   Court Order for businesses to remove signs that mandate people should stand six feet
           apart which is a total nuisance because such practice cannot keep one from getting sick or
           dying because people can develop any form of illness and die from it regardless of
           standing six feet apart in public places
       •   Court Order for public transportation to operate normal schedules, deny any operator to
           wear masks or gloves because such makes the virus legitimate. If a bus drives feels
           unsafe working, then they should quit. No one can force one to work however, no one is
           allowed to bring their paranoia to work that can affect others.
       •   Court Order to deny bus riders to wear masks inside the bus while in operation., If one
           wants to wear masks, then get a bicycle or automobile. It's not a right to ride the bus, one
           can walk. The purpose of this is to remove the paranoia in public transportation. If a rider
           feels unsafe, then don't ride the bus.
       •   Court Order to remove plastic panels installed by the cashier's to check out groceries
           inside grocery stores across the country.
       •   Court Order against any future bond (aka COVID-19 Bond) to be issued or sold to
           investors because such sale represents a "fraud" and "scam" to project false image such
           proceeds will provide some support to deal with coronavirus pandemic which is false, no
           such pandemic.
       •   Court Order all Courts including Federal and Supreme Court should be opened for
           normal hours and all postings, notices about COVID-19 must be removed. Courts cannot
           afford to be bastion.

                                          BENCH DEMAND



           Plaintiffs respectfully demand a bench trial on all issues so triable.



    Dated: June 1, 2020

                                                                     ly submitted



                                                           Ade juola Ogunjobi
                                                           831 Midlothian TPKE
                                                           Richmond, VA 23235
                                                           Cell: (904) 229-4649
                                                           Email: adesijuolaogunjobi@gmail.com


                                                     44
